SLOAN, J.
This is an action to recover for alleged damage to plaintiffs’ property caused by a change in the grade of a highway abutting plaintiffs’ property. The action is permitted by ORS 105.755(2), which reads:
“(2) "Whenever the State Highway Commission changes the grade of any public road from a previously established or maintained grade, the state shall be liable for and shall pay just and reasonable compensation for any legal damage or injury to any real property abutting upon the public road affected by the grade change; except that the state shall not be liable for any damage or injury for any such change whenever the county has requested the State Highway Commission to make such change.”
The case was tried without a jury and the trial court found that in this case the change in grade had been proposed and requested by the Multnomah County Board of County Commissioners. The evidence abundantly supports this finding and, as the statute indicates, it is a complete defense.
Affirmed.